United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Pearl Harbor, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1876
Issued: March 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2010 appellant, through his attorney, filed a timely appeal from a May 20,
2010 nonmerit decision of the Office of Workers’ Compensation Programs denying his request
for reconsideration. As there is no merit decision of the Office issued within 180 days of the
filing of this appeal, the Board lacks jurisdiction to review the merits of this case pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request to reopen his claim
for further review of the merits under 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e). The last merit decision of the Office, issued July 22, 2008, was affirmed by the Board on May 21, 2009.
Docket No. 08-2283.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated May 21, 2009, the
Board affirmed March 4 and July 22, 2008 Office decisions finding that appellant did not sustain
an injury on January 13, 2008 in the performance of duty.2 The facts and circumstances
surrounding the prior appeal are hereby incorporated by reference.
On February 13, 2010 appellant, through his attorney, requested reconsideration. He
submitted a December 4, 2009 report from Dr. D. Scott McCaffrey, a physician with Work Star
who specializes in emergency medicine, in support of his request. Dr. McCaffrey evaluated
appellant for chest pain and noted that it began on January 13, 2008 after he experienced a snap
in his chest wall after moving furniture at work. He discussed appellant’s prior history of bypass
surgery and listed findings on examination. Dr. McCaffrey diagnosed chest wall pain with
incision dehiscence. He found that appellant should remain off duty.
By decision dated May 20, 2010, the Office denied appellant’s request for
reconsideration after finding that Dr. McCaffrey’s report was cumulative in nature and thus
insufficient to warrant reopening the case for further merit review. It noted that Dr. McCaffrey’s
report was substantially similar to reports by other physicians with WorkStar previously
reviewed by the Office.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.4 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6

2

Docket No. 08-2283 (issued May 21, 2009). On January 22, 2008 appellant, then a 53-year-old store associate,
filed a claim alleging that he sustained a shattered suture in the upper sternum, a torn chest cavity and low back pain
on January 13, 2008 after moving a bookcase. He had a history of bypass surgery. The Office determined that
appellant established the occurrence of the claimed work event of moving office furniture on January 13, 2008 but
did not submit sufficient medical evidence to show that he sustained a medical condition as a result of the accepted
employment incident.
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

2

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
In the last merit decision, the Board affirmed the Office’s finding that the medical
evidence was insufficient to establish that appellant sustained a shattered suture in his upper
sternum, a torn chest cavity and low back pain after helping move a bookshelf on
January 13, 2008. On February 13, 2010 his attorney requested reconsideration and submitted a
December 4, 2009 medical report from Dr. McCaffrey who discussed appellant’s history of
feeling a snap in his chest wall after moving furniture at work and his history of bypass surgery.
Dr. McCaffrey diagnosed chest wall pain with incision dehiscence and found that appellant was
unable to work. The record contains prior reports reviewing the history of injury and diagnosing
either a fractured sternum wire or chest wall pain but not offering a specific opinion on causal
relationship. Dr. McCaffrey did not address the cause of the diagnosed condition of chest wall
pain with incision dehiscence. Consequently, his report is substantially similar to the medical
evidence previously considered as it fails to address the relevant issue of causation. A medical
report which is cumulative in nature is insufficient to warrant reopening the case for merit
review.10
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request to reopen his claim
for further review of the merits under section 8128(a).

7

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

8

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

10

F.R., 58 ECAB 607 (2007); Patricia Aiken, 57 ECAB 441 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

